Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is in response to communication filed 12/09/2020.
Claims 2-21 are amended.
	Claims 2-21 are pending and examined in this action.

Response to Remarks
	In light of applicant amendment, the claims are no longer being interpreted as invoking 35 USC 112(f).  
	Applicant remarks concerning rejection of claims under 35 USC 103 have been considered but are not persuasive.
	Applicant argues that the present amended subject matter (which as point of clarification is substantively different from proposed amendments discussed in interview conducted on 11/6/2020), is not taught or disclosed by the relied upon references.  Specifically, applicant argues that Mengerink fails to teach or disclosure the composite visual representation comprising multiple selectable checkout options, particularly a first and second checkout option.  Upon reviewing the Mengerink reference, examiner believes that Mengerink does disclosure a composite visual comprising an item for sale and a plurality, i.e. at least a first and second, checkout option.  Mengerink (0048) teaches allowing a user to drag a visual representation of an item invoice, which includes additional parameters other than the item(s) being purchased such as various merchant information, which may be considered checkout options (0049).  As such, there is a composite visual representation of the item and options associated 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2, 4, 6-7, 11, 13-14, 18 and 20 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Mengerink et al. (US 20090171810 A1) (“Mengerink”).
Claim 2, 11, 18: 
Mengerink discloses a device, comprising: 
a non-transitory memory storing instructions; a processor configured to execute the instructions (0070, 0071) to cause the device to: 
receive, on a user interface on an application of the device, an indication of a selection of an item for purchase (0040, “The user 102 may run the browser application 122 on the client device 120 to access at least one merchant website [user interface on an application of the device] via a related merchant server 140 (block 258) to search, view, and select one or more items for purchase from the accessed merchant website (block 262). In one embodiment, more than one item may be selected and placed in a virtual shopping cart for purchase in a single online purchase transaction [first indication of a selection of an item for purchase].”); 
in response to the indication of the selection of the item for purchase, display a plurality of selectable checkout options according to a purchase process that includes selectable checkout options (0021, “the bill or invoice image may be dragged by the user to any of a plurality of payment provider images or icons (e.g., Visa, MC, AmEx, PayPal).”)(0029, “When installed and executed by the client device 120, the service application 126 is configured to provide and display a payment mechanism, such as an image or icon [display a checkout option], on a display component (e.g., monitor) of the client device 120.”)(0049, “In various implementations, the image of the invoice representing an item for purchase may include an image attribute having dynamic arguments identifying the merchant, the invoice and/or the one or more items selected for purchase [selectable checkout options]. When enabled, the payment mechanism may transmit an invoice identifier along with a user identifier to the payment processing provider for payment processing of the purchase. The invoice identifier may include information relate to the selected items for purchase along with information related to the merchant including merchant information, such as merchant account information, needed for processing the purchase request [selectable checkout options].”); 
in response to receiving an indication of selection of a first of the plurality of selectable options, display a composite visual representation that includes visual indicia of the item for purchase and the selected first option (0049, “In various implementations, the image of the invoice representing an item for purchase may include an image attribute having dynamic arguments identifying the merchant, the invoice and/or the one or more items selected for purchase [indicium of item and options as a composite invoice image]. When enabled, the payment mechanism may transmit an invoice identifier along with a user identifier to the payment processing provider for payment processing of the purchase. The invoice identifier may include information relate to the selected items for purchase along with information related to the merchant including merchant information, such as merchant account information, needed for processing the purchase request [selectable checkout options].”) (0041, “Next, the user 102 may generate a purchase request 216 for at least one item by selecting the at least one item (block 220), dragging the at least one item to the service icon (block 224), and dropping the at least one item over the service icon (block 228).”)(0048, “After instructing the merchant site to generate the invoice image or icon to represent the selected items for purchase [item for purchase], the user 102 may select, drag and drop the invoice image from the merchant site to a service icon either on the desktop, in a toolbar, or in the browser.”); 
in response to receiving an indication of selection of a second of the plurality of selectable options, update the displayed composite visual representation to include a visual indicium of the selected second option (0049, “In various implementations, the image of the invoice representing an item for purchase may include an image attribute having dynamic arguments identifying the merchant, the invoice and/or the one or more items selected for purchase [indicium of item and options as a composite invoice image]. When enabled, the payment mechanism may transmit an invoice identifier along with a user identifier to the payment processing provider for payment processing of the purchase. The invoice identifier may include information relate to the selected items for purchase along with information related to the merchant including merchant information, such as merchant account information, needed for processing the purchase request [selectable checkout options].”)(0048, “After instructing the merchant site to generate the invoice image or icon to represent the selected items for purchase [item for purchase], the user 102 may select, drag and drop the invoice image from the merchant site to a service icon either on the desktop, in a toolbar, or in the browser.”),
and 
process, the purchase of the item selected for purchase (0050, “Next, the user 102 may provide user identification 186 or at least verify the user identification for a related user account 184 stored in payment provider server 180 so that funds may be deducted from the user account 184 for purchase of the one or more selected items. Once proper user identification is provided and/or verified, the online purchase transaction may be completed (block 286) [purchase is processed].”).
Claim 4:
	Mengerink discloses claim 2.
	Mengerink further discloses:
wherein the indication of the selection of the item for purchase includes a tapping by a pointer on the item for purchase (0029, “the user 102 may select an object or action by clicking [tapping] on a related icon with a cursor control component (e.g., mouse)”),
and wherein displaying the composite visual representation is performed such that the representation is attached to the pointer (0049, “In various implementations, the image of the invoice representing an item for purchase may include an image attribute having dynamic arguments identifying the merchant, the invoice and/or the one or more items selected for purchase [indicium of item and options as a composite invoice image].”)(0048, “After instructing the merchant site to generate the invoice image or icon to represent the selected items for purchase, the user 102 may select, drag and drop the invoice image from the merchant site to a service icon either on the desktop, in a toolbar, or in the browser.” Examiner note: dragging an icon across an interface entails the icon is attached and following the pointer movement.).
Claims 6, 20:
	Mengerink discloses claim 2.
	Mengerink further discloses:
wherein the visual indicium of the item for purchase included in the composite visual representation is an icon that is substantially identical to an image of the item for purchase (0020, “Embodiments of the present disclosure enable users to drag-and-drop an image (e.g., icon) of an item [icon substantially identical to an image of the item] (e.g., product or service for purchase) displayed in a graphical user interface (GUI), such as a web browser, to a payment mechanism, such as a desktop image or icon and/or a toolbar.”).
Claim 13:
	Mengerink discloses claim 11.
	Mengerink further discloses:
wherein the visual indicium of the item for purchase included in the composite visual representation is an icon that is substantially identical to an image of the item for purchase (0020, “Embodiments of the present disclosure enable users to drag-and-drop an image (e.g., icon) of an item [icon substantially identical to an image of the item] (e.g., product or service for purchase) displayed in a graphical user interface (GUI), such as a web browser, to a payment mechanism, such as a desktop image or icon and/or a toolbar.”), and
wherein the composite visual representation is displayed attached to a pointer that is usable to select the plurality of selectable checkout options (0048, “After instructing the merchant site to generate the invoice image or icon to represent the selected items for purchase, the user 102 may select, drag and drop the invoice image from the merchant site to a service icon either on the desktop, in a toolbar, or in the browser.”).
Claims 7, 14:
	Mengerink discloses claim 2.
	Mengerink further discloses:
wherein the selectable checkout options include at least one of a payment option, billing address option, and delivery option (0020, “Embodiments of the present disclosure enable users to drag-and-drop an image (e.g., icon) of an item (e.g., product or service for purchase) displayed in a graphical user interface (GUI), such as a web browser, to a payment mechanism [at least a payment option], such as a desktop image or icon and/or a toolbar.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengerink, in view of Hicks et al. (US 20140173484 A1) (“Hicks”).
Claims 3, 12:
	Mengerink teaches claim 2.
	Mengerink does not teach, but Hicks teaches:
wherein the indication of the selection of the item for purchase includes a placement of a pointer on the item for purchase for a predetermined amount of time (0017, “In some example cases, the initial piece of content may be, for example, a word, graphic, image, file, folder, or other touchably and individually selectable piece of displayed digital content, and may be initially highlighted by itself. Such accentuating of the initial piece of content can be used to visually inform the user that the initial [placement of pointer on the item for a predetermined amount of time]”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Hicks in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Hicks would have improved the disclosure, so as to allow for selection using fewer actions by the user (0013-0014).
Claim 5:
	Mengerink teaches claim 2.
	Mengerink does not teach, but Hicks teaches:
wherein the selection of the item for purchase is deselected in response to a sideways movement of a pointer on the item for purchase (0032, “In another example case, the user may de-select the selected content by executing a more complex specific gesture (which may or may not be user-configurable), such as a counter-clockwise circular gesture with two fingers, or a two finger diagonal swipe [sideways movement of a pointer] having a negative slope (from the upper left to lower right).”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Hicks in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of 0033).
Claim 19:
	Mengerink teaches claim 18.
	Mengerink discloses:
	wherein displaying the composite visual representation is performed such that the representation is attached to the pointer (0048, “After instructing the merchant site to generate the invoice image or icon to represent the selected items for purchase, the user 102 may select, drag and drop the invoice image from the merchant site to a service icon either on the desktop, in a toolbar, or in the browser.”)
Mengerink does not teach, but Hicks teaches:
wherein the indication of the selection of the item for purchase includes a placement of a pointer on the item for purchase for a predetermined amount of time (0017, “In some example cases, the initial piece of content may be, for example, a word, graphic, image, file, folder, or other touchably and individually selectable piece of displayed digital content, and may be initially highlighted by itself. Such accentuating of the initial piece of content can be used to visually inform the user that the initial touch point of a content selection action is in place, which may be helpful to the user. In some cases, the delay from application of the initial touch point(s) to selecting of the piece of content may be user-configurable or a pre-established delay time (e.g., 2 to 4 seconds), [placement of pointer on the item for a predetermined amount of time]”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Hicks in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the (0013-0014).
Claim 8, 10, 15, 17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengerink, in view of Zimberoff et al. (US 20120233085 A1) (“Zimberoff”).
Claims 8, 15:
	Mengerink teaches claim 2.
	Mengerink does not teach, but Zimberoff teaches:
Wherein the selectable checkout options include a delivery option that includes a personal contact obtained from a social network (0056, “As another example, birthday-themed packaging options may be automatically presented an extended shipping options specification user interface to a user who is known (or appears to be) sending a birthday gift to a friend, as determined based on the buyer's, seller's, or recipient's social network. [recipient, i.e. specified delivery option, includes a personal contact obtained from a social network.]”).	
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Zimberoff in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Zimberoff would have improved the disclosure, so as to provide user-specific shipping options (0056).
Claims 10, 17, 21:
	Mengerink teaches claim 2.
	Mengerink does not teach, but Zimberoff teaches:
0043, “In the illustrated example, the user 250 specifies a first shipment information item via the UI element 212. Specifying the first shipment information item may include entering (e.g., typing) and address or other information into an editable text field. In other embodiments, specifying the first shipment information item may include interacting with a drop down or other selection control to set or store the shipment information item (e.g., an address, phone number) in the UI element 212 [selection of selectable checkout options].”)(0044, “Then, the user 250 specifies a second shipment information item via the extended shipping options module 206. In the illustrated example, the module 206 is received from the shipping options extension facilitator 200. For example, the module 206 may be a Web page or popup (possibly including JavaScript or other code) displayed via a Web browser of the client device 201. The Web page may include a user interface as well as corresponding logic for facilitating the specification of extended shipping options.”)(0056, “As another example, birthday-themed packaging options may be automatically presented [other checkout options made available] an extended shipping options specification user interface to a user who is known (or appears to be) sending a birthday gift to a friend [based on detection of selection of checkout option comprising sending to a friend], as determined based on the buyer's, seller's, or recipient's social network.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Zimberoff in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Zimberoff would have improved the disclosure, so as to provide user-specific shipping options (0056).
Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mengerink, in view of Rothman et al. (US 20120323732 A1) (“Rothman”).
Claims 9, 16:
	Mengerink teaches claim 2.
	Mengerink does not teach, but Rothman teaches:
wherein the processing of the purchase of the item selected for purchase occurs on a same page as the selection of the item for purchase (0046, “An end user may engage in and complete entire transactions within web banner 146. For example, web banner 146 may advertise a product to be sold by a third party. Information about the product and the party may be stored in marketplace server 110. In such a case, a buyer may use end user computing device 150 to activate web banner 146 to purchase the product, to enter purchase-related information such as mailing address and credit card information into web banner 146, and to receive a confirmation of purchase via web banner 146.”)(FIGs. 4A-4C, wherein steps for purchase displayed on web banner 410 are carried out all on web page 400)(0120, “FIG. 4A illustrates, via a web banner and as part of a process for enabling an end user to purchase a product, a product advertisement. Web page 400 may be displayed on end user computing device 150, and may include a menu frame 402 for displaying selectable menu options, a logo image 404 including a picture associated with the web page 400, web page content 406 including content for display on end user computing device 150, and a web banner 410.”)(0121, “Web banner 410 may include various information for advertising a specific product which the end user may purchase. For example, web banner 410 may include a product image 412, a product sale price 414, and a product description 416. Product image 412 may be an image associated with the product, the product sale price 414 may be a price of the product, and product description 416 may be a textual description describing the product. Web banner 410 may further incorporate a technique for sending a purchase request. For example, web banner 410 may include a button such as a "Buy Now" button 418 that, when activated by the user [the user selecting the product], causes end user computing device 150 or webserver 140 to send a product purchase request to marketplace server 110 [processing the item for purchase].”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the features of Rothman in the disclosure, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Moreover, one of ordinary skill in the art at the time of filing would have recognized that the teachings of Rothman would have improved the disclosure, so as to reduce the number of page transitions required to make a purchase (0005, 0006).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625       

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625